Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 1 Takeshita et al. (US. 2017/0338587 A1) teaches “A sealing structure for a connector, comprising: a housing accommodating a plurality of wired terminals and allowing wires of the wired terminals respectively to be drawn out; a seal part sealing gaps between outer peripheral surfaces of the wires and an inner peripheral surface of the housing; and a holder part holding the seal part, wherein the housing includes a wire accommodation portion accommodating the wires and allowing the wires to be drawn out of an opening, A the seal part includes: 
an elastic body that is in close contact with outer peripheral surfaces of a plurality of wires arranged in parallel to each other, per each of the wires, and that is in close contact with an inner peripheral surface of a the wire accommodation portion; and a rigid body that is higher in rigidity than the elastic body, the rigid body having an outer peripheral surface allowed to be disposed, in the wire accommodation portion, to face the inner peripheral surface of the wire accommodation portion at a gap, the rigid body has a plurality of wire through holes allowing the wires to coaxially pass through respectively, and the elastic body includes first seal portions respectively corresponding to the wire through holes, the first seal portions each having a cylindrical shape with 
Takeshita et al. (US. 2017/0338587 A1) does not teach “target-fitting portions disposed to face the opening in the wire accommodation portion, the target-fitting portions allowing fitting portions of a-the holder part accommodated in the wire accommodation portion at a position closer to the opening than the rigid body to fit in an axis direction of the wire through holes, 3PATENT APPLICATION NO.: 16/992,019 Attorney Docket No.: 5046-0344 Preliminary Amendment the target-fitting portions are each formed into a recessed shape recessed in the axis direction of the wire through holes in a case where the fitting portions are each formed into a projecting shape, whereas are each formed into a projecting shape projecting in the axis direction of the wire through holes in a case where the fitting portions are each formed into a recessed shape.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 1, these limitations, in combination with remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
Claims 2-12 are dependent on claim 1 and are therefore allowable for the same reasons.  
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831